Citation Nr: 1729294	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida  


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disorder. 

2.  Entitlement to service connection for a headache disorder. 

3.  Entitlement to an increased rating, in excess of 10 percent, for myofasciitis of the cervical spine.

4.  Entitlement to an increased rating, in excess of 10 percent, for left upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claim of entitlement to service connection for a headache disorder on the merits and continued a rating of 10 percent for the cervical spine disability with left upper extremity radiculopathy.  Jurisdiction was later transferred to the RO in St. Petersburg, Florida.  

In a July 2012 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a separate 10 percent disability rating for the left upper extremity disability effective March 29, 2009 (the date of the Veteran's claim for increased rating).

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge regarding the severity of his cervical spine and left upper extremity disorders as well as his claimed headache disorder.  A transcript of the hearing is of record.  

With respect to the claim for service connection for a headache disorder, the Board observes that the claim was denied in August 2006.  The Board acknowledges that the April 2010 rating decision appeared to reopen the Veteran's claim of entitlement to service connection for headaches and addressed it on the merits.  Regardless of the AOJ's actions, however, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issues of entitlement to higher ratings for the cervical spine and left upper extremity disabilities are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the AOJ denied the Veteran's claim for service connection for headaches; he was advised of the decision, and of his appellate rights.

2.  The Veteran did not file a notice of disagreement with the August 2006 rating decision, nor was any new and evidence received within one year of the notice of the August 2006 rating decision. 

3.  Additional evidence received since the August 2006 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for headaches, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for headaches.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The AOJ, by a decision entered in August 2006, denied the Veteran's claim for service connection a headache disorder because it found there was no current diagnosis of a headache disability.  The Veteran did not appeal the decision.  No new and material evidence was received within a year of the May 2002 rating decision.  38 C.F.R. § 3.156(b).  

The Board acknowledges that in November 2008, the Veteran submitted accident reports associated with the motor vehicle accident in service, for which he contends the headache disorder is associated.  However, these service records were previously of record when the claim was denied in August 2006.  Thus, no additional personnel records, as described by 38 C.F.R. § 3.156(c), were added to the record following the August 2006 rating decision.

As a result, the August 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

In March 2009, the Veteran submitted another claim for service connection for headaches, which was denied in December 2009 for a lack of new and material evidence.  The Veteran submitted statements and medical evidence in support of the claim within one year of that decision, which the AOJ and Board have found to be new and material.  Thus, the December 2009 rating decision did not become final.  In April 2010, the AOJ denied the claim on the merits.  The Veteran filed a timely notice of disagreement with the April 2010 rating decision.  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the last final denial in August 2006.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Pertinent evidence received since the August 2006 rating decision includes: (1) the Veteran's reports to the March 2010 VA examiner that his headaches began in service, shortly after the motor vehicle accident in service, and that they are associated with blurry vision and photophobia, and occur during flare-ups of neck pain; (2) VA prescription Tramadol for headaches; (3) a February 2011 VA treatment record documenting the Veteran's "chronic occipital headaches" post motor vehicle accident in 1987 (in service); and (4) medical literature that associate headaches with neck injuries. 

The Veteran also testified during his April 2016 Board hearing  that the headaches started in his early 20's and then became worse and worse.  He explained his contention that the headaches were either directly related to the motor vehicle accident in service in which he injured his cervical spine, or are secondary to the service-connected cervical spine injury.  He reported experiences where he experienced not being able to see anything, including lights, during a headache, as well as an occasion where he vomited while having a headache. 

None of this evidence was before the adjudicators when the Veteran's claim was denied in August 2006, and it is not cumulative or redundant of the evidence of record at the time of that decision.  This new evidence also relates to an unestablished fact necessary to substantiate the claim for service connection for a headache disorder - namely the existence of a headache disability - and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a headache disorder is reopened.


REMAND

With respect to the claim for an increased rating for the cervical spine and left upper extremity disabilities, the Veteran testified that the disabilities were worse than when he was last examined in November 2012.

Additionally, the Veteran reported that that the November 2012 VA examination results were not reliable as he had been taking prescription pain medication for his non-service connected back pain at the time of the November 2012 VA examination.  The Veteran reported his belief that such pain relievers may have influenced the test results, including range of motion findings.  

With respect to the left upper extremity, the Veteran underwent a VA examination in January 2015; but that examiner found no peripheral nerve disability.  The Veteran's testimony suggests an increase in disability since that examination.  

VA has a duty to provide a veteran with a new examination when there is evidence of worsening.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The decision to reopen the Veteran's claim entitles him to a new examination for headaches.  Shade.

Additionally, the Veteran testified that he had last been treated for all of the disabilities, at the VA Medical Center in Pensacola in January 2016.  T. page 8.  The most recent VA treatment records in the file are dated in July 2013.  Additionally, he reported that he had received VA treatment for headaches in Minneapolis in the early 2000's.  There are only two treatment records from the Minneapolis healthcare system of record and they are dated in July 2006 and August 2008.  VA has a duty to seek the reported records of VA treatment.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records from the Pensacola VA Medical Center since January 2016; as well as the Minneapolis VA Healthcare System from 2000 to 2006.  

2.  After obtaining available records, afford the Veteran a VA examination to evaluate the severity of the service connected cervical spine disability and left upper extremity disabilities, as well as whether the Veteran has a current headache disorder, including ocipital headaches, as a result of an in-service motor vehicle accident or the service connected neck disability.  The examiner should note review of the claims file.

The examiner should record results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible.  

The examiner should report any additional limitation of motion due to pain, weakness, fatigue, incoordination or flare-ups.  

The examiner should record the Veteran's reports of symptoms and limitations during flare-ups and whether these reports are consistent with the examination findings.

The examiner should address the following with regard to headaches: 

	(a) Are the Veteran's chronic occipital headaches a manifestation of a current headache disorder?  A current disability is one shown at any time since 2009, even if not shown on the current examination.

   (b) Is it at least as likely as not (a 50 percent probability or greater) that current headache disorder was caused or aggravated by the motor vehicle accident in service? 
	
	(c)  Is it at least as likely as not (a 50 percent probability or greater) that a current headache disorder was caused, or aggravated, by the service-connected cervical spine disability? 

	(d)  Are occipital headaches a symptom of the Veteran's service-connected cervical spine injury?  If so, please complete a disability benefits questionnaire regarding the severity of the headaches. 

If the Veteran's reports were accepted, would they be sufficient to link a current headache disability to the in-service motor vehicle accident or the neck disability?

Is there any medical reason for rejecting the Veteran's reports?  The absence of supporting treatment records is a legally insufficient reason for rejecting the Veteran's reports, unless the existence of treatment records would be medically expected. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


